BOARD OF NURSING HOMES — SELF SUSTAINING BOARD The Board of Nursing Homes is a self sustaining board whose purpose is to regulate Nursing Home Administrators and therefore, comes under the provisions of Title 62 O.S. 211 [62-211] (1970).  The Attorney General has considered your request for an opinion in your letter of August 30, 1971, wherein you ask, in effect, the following question: "Is the Board of Nursing Homes required to pay into the General Revenue Fund of the State of Oklahoma ten percent of the revenues collected under Title 63 O.S. 330.54 [63-330.54] (1970)?" Title 63 O.S. 330.54 [63-330.54] (1970) provides in part: "Each person licensed as a nursing home administrator shall be required to pay an annual license fee in an amount to be fixed by the Board, which fee shall not exceed fifty dollars ($50.00). . . ." Title 63 O.S. 330.55 [63-330.55] (1970) provides: "All fees collected under the provisions of this Act shall be paid monthly to the State Treasurer, who shall keep the same in a special fund to be known as the Oklahoma State Board of Nursing Homes fund, which fund may be used and expended by the Board to pay the compensation and travel expenses of the members and employees of the Board, and other expenses necessary for the Board to administer and carry out the provisions of this Act." Title 62 O.S. 211 [62-211] (1961) provides: "All self-sustaining boards created by statute to regulate and prescribe standards, practices, and procedures in any profession, occupation or vocation, shall at the close of each fiscal year hereafter file with the Governor and the State Auditor a true and correct report of all fees charged, collected and received during the previous fiscal year and shall pay in to the General Revenue Fund of the State ten percent of the gross fees so charged, collected and received by such board." (Emphasis added) The first issue to determine is whether or not the Board of Nursing Homes is "self-sustaining". The Director of State Finance advised that this particular Board receives no appropriation from the State, and that its only source of revenue is from the fees charged by the Board. Thus, it is self-sustaining.  The next issue to decide is whether or not the main purpose of the Board is to regulate a "profession, occupation or vocation".  Title 63 O.S. 330.53 [63-330.53] (1970) provides in part: "The Board shall have authority to issue licenses to qualified persons as nursing home administrators, and shall establish qualification criteria for such nursing home administrators. No license shall be issued to a person as a nursing home administrator . . . and unless he shall have submitted evidence satisfactory to the Board of his ability to supervise a nursing home or specialized home . . . ." Section 63 O.S. 330.58 [63-330.58] provides: "The Board shall: "(a) Develop, impose, and enforce standards which must be met by individuals in order to receive a license as a Nursing Home Administrator which standards shall be designed to insure that Nursing Home Administrators will be individuals who are of good character and are otherwise suitable, and who, by training or experience in the field of institutional administration, are qualified to serve as Nursing Home Administrators.  (b) Develop and apply appropriate techniques, including examinations and investigations, for determining whether an individual meets such standards.  (c) Issue licenses to individuals determined, after the application of such techniques, to meet such standards, and revoke or suspend licenses previously issued by the Board in any case where the individual holding any such license is determined substantially to have failed to conform to the requirements of such standards.  (d) Establish and carry out procedures designed to insure that individuals licensed as Nursing Home Administrators will, during any period that they serve as such, comply with the requirements of such standards.  (e) Receive, investigate, and take appropriate action with respect to any charge or complaint filed with the Board to the effect that any individual licensed as a Nursing Home Administrator has failed to comply with the requirements of such standards. (f) Conduct a continuing study and investigation of nursing homes and administrators of nursing homes within the State with a view to the improvement of the standards imposed for the licensing of such administrators and of procedures and methods for the enforcement of such standards with respect to administrators of nursing homes who have been licensed as such." Thus, it would appear that the main purpose of the Board is to regulate and control very closely anyone who would be employed as a nursing home administrator.  Since this Board is a self-sustaining board, and its purpose is to control and regulate anyone who is a Nursing Home Administrator, it would come within the provisions of Title 62 O.S. 211 [62-211] (1961).  It is therefore the opinion of the Attorney General that your inquiry be answered in the affirmative in that the Board of Nursing Homes is required to pay into the General Revenue Fund of the State of Oklahoma ten percent of the revenue collected under Title 63 O.S. 330.54 [63-330.54] (1970).  (Todd Markum)